Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn a user configurable system for sports training comprising: a) a sports object comprising at least one sensor to indicate a position of the sports 5object; b) a surface comprising a plurality of sections that can be sensed by the sports object; and, c) a wireless transmitter connected to the sports object, the wireless transmitter configured to transmit data gathered from the at least one sensor of the sports object to an 10electronic device capable of: i) receiving transmitted data from the wireless transmitter, ii) displaying sports object moving instructions to a player to position the sports object on at least one of the plurality of sections of the surface, iii) determining whether the sports object is in an appropriate position on the 15surface based on the data, and iv) adjusting a score of the player when the sports object is in the appropriate position in accordance to the sports object moving instructions; wherein data from the at least one sensor is indicative of a position of the sports object on the surface, classified in A63B2220/833.
II. Claims 8-20, drawn to a system for sports training comprising: 10a) a sports object having at least one of a wireless transmitter and a wireless receiver, wherein the sports object is adapted to be placed on a surface for playing a game; and, b) at least one base station having at least one of a wireless transmitter and a wireless receiver, wherein the at least one base station has electronic components configured to be in wireless communication with the sports object for calculating a distance between the sports 15object at the at least one base station, classified in A63B71/0622.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a user configurable system for sports training comprising: a) a sports object comprising at least one sensor to indicate a position of the sports 5object; b) a surface comprising a plurality of sections that can be sensed by the sports object; and, c) a wireless transmitter connected to the sports object, the wireless transmitter configured to transmit data gathered from the at least one sensor of the sports object to an 10electronic device capable of: i) receiving transmitted data from the wireless transmitter, ii) displaying sports object moving instructions to a player to position the sports object on at least one of the plurality of sections of the surface, iii) determining whether the sports object is in an appropriate position on the 15surface based on the data, and iv) adjusting a score of the player when the sports object is in the appropriate position in accordance to the sports object moving instructions; wherein data from the at least one sensor is indicative of a position of the sports object on the surface while subcombination II is drawn to a system for sports training comprising: 10a) a sports object having at least one of a wireless transmitter and a wireless receiver, wherein the sports object is adapted to be placed on a surface for playing a game; and, b) at least one base station having at least one of a wireless transmitter and a wireless receiver, wherein the at least one base station has electronic components configured to be in wireless communication with the sports object for calculating a distance between the sports 15object at the at least one base station.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715